Citation Nr: 0210639	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  02-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hypertension and a 
heart disorder.

(Additional issues of increased ratings for post-traumatic 
stress disorder (PTSD) and for chest injury residuals will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision of August 2001 which 
denied an application to reopen a claim for service 
connection for head injury residuals, denied service 
connection for hypertension and a heart disorder, and denied 
increased ratings for service-connected PTSD (currently rated 
50 percent) and service-connected chest injury residuals 
(currently rated 0 percesnt).  The veteran failed to report 
for an RO hearing and he canceled a Board hearing.  He filed 
a motion to have his appeal advanced on the Board's docket, 
in accordance with 38 C.F.R. § 20.900(c), and such motion was 
granted by the Board.

The appeal also initially included an issue of entitlement to 
a total disability based on individual unemployability (TDIU) 
rating due to service-connected disabilities.  However, in 
his substantive appeal the veteran indicated he was not 
appealing the TDIU issue, and thus such issue is not before 
the Board.  38 U.S.C.A. § 7104, 7105, 7108; 38 C.F.R. §§ 
20.200, 20.202, 20.204.   

The present Board decision addresses the issues of whether 
new and material evidence has been received to reopen a claim 
for service connection for residuals of a head injury, and 
service connection for hypertension and a heart disorder.  
The Board is undertaking additional development on other 
issues of increased ratings for PTSD and chest injury 
residuals, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the claimant's response to the notice, the Board 
will prepare a separate decision addressing the increased 
rating issues.


FINDINGS OF FACT

1.  In an October 1946 rating decision, the RO denied service 
connection for a head injury, and the veteran did not appeal 
that determination.  Evidence received since the October 1946 
determination is cumulative or redundant, or by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Hypertension and a heart disorder began many years after 
the veteran's military service, were not caused by any 
incident of service, and were not caused or worsened by his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for head injury 
residuals, and the October 1946 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Hypertension and a heart disorder were not incurred in or 
aggravated by service, and these conditions are not 
proximately due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Head injury residuals

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
application to reopen a claim for service connection for head 
injury residuals.  He has not identified additional medical 
records which might substantiate the claim, and a VA 
examination is not warranted prior to reopening of a 
previously denied claim with new and material evidence.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

Service connection for head injury was denied by the RO in 
October 1946.  The veteran did not appeal that determination.  
Accordingly, that decision is final, with the exception that 
a previously denied claim may be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; Evans 
v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the October 1946 RO 
decision showed the veteran had active duty in the Army from 
July 1943 to December 1945, with duties of an aircraft 
mechanic, crewman, and gunner.  He had combat service and was 
awarded decorations including a Purple Heart Medal and Air 
Medal.  Service medical records show that in June 1945 he was 
admitted to a hospital for treatment of shock and an injury 
to the right lower chest, sustained when his plane crash 
landed during a bombing mission.  He was thrown forward and 
struck the pilot's seat with his chest.  On examination, 
there were no abrasions of the skin.  There was some 
tenderness in the right lower mid axillary line, with no 
limitation of motion.  The chest sounds were clear.  X-rays 
were negative for fracture.  The impression was contusions of 
the right lower chest, mild.  He received a Purple Heart 
Medal for the injury.  Four days later, he was returned to 
duty, noted to be cured.  There was no mention of any head 
injury.  The separation examination, in December 1945, showed 
no head injury or residuals.  

Also of record was the report of a VA examination in October 
1946, at which time the veteran complained that he had 
sustained a head injury in the plane crash in June 1945.  
Physical and neurological examination was normal, and an X-
ray skull did not disclose any evidence of old injury or of 
intracranial pathology.  The diagnosis was residuals of a 
head injury.  

Based on this evidence, service connection for residuals of a 
head injury was denied by an October 1946 RO decision, as not 
shown by the evidence of record.  The RO granted service 
connection for a psychoneurosis anxiety state (which is now 
classified as PTSD) and for residuals of a chest injury.

Medical evidence received since that determination includes 
the report of a neuropsychiatric examination by J. S. 
Hickman, M.D., in March 1947.  According to that report, the 
veteran said that in service in June 1945 he was shot down 
into the water.  He said he had been unconscious for three or 
four hours, and had been bruised on the face, chest, and 
back.  The examiner noted, in summary, that he felt sure 
there was some organic trouble with his nerves from his 
injury, and that he should have further study.  The diagnosis 
was reactive depression, or a personality disorder due to 
traumatism.  The Board notes, however, that the history 
reported on that occasion is contradicted by the service 
medical records which show he did not have a head injury and 
was not unconscious, let alone for three to four hours.  
Since the unsubstantiated history is directly contradicted by 
evidence previously of record, it is not material. 

A hospital extract from the Army Surgeon General's Office 
received in April 1994 shows that the veteran was 
hospitalized in June 1945 for a battle injury consisting of a 
contused wound of the thoracic wall from an airplane crash.  
This evidence is cumulative or redundant of service medical 
records previously considered, and, hence, not new.  

Other evidence received since the October 1946 rating 
decision includes VA examinations in May 1947, October 1951, 
and April 1959, which do not refer to any head injury 
residuals.  In psychiatric evaluations, the veteran had 
complaints of headaches.  

In a statement of his military circumstances received in 
January 1994, the veteran said he had injured his head in the 
June 1945 incident.  

On a VA examination in June 1994, the veteran said he was 
awarded an Air Medal after a crash landing when his plane was 
struck by enemy fire.  He said he and the other crewmembers 
were in a life raft for three to four hours until they were 
rescued, and that he received a Purple Heart for an injury 
incurred when his rib cage struck part of the plane during 
the crash landing.  

In August 2000, the veteran applied to reopen his claim for 
service connection for head injury residuals, again reporting 
he injured his head in the airplane crash in service.

Numerous other medical records dated from 1985 to 2000 have 
been received, which do not refer to a history of a head 
injury, or any current head injury residuals.  A number of 
these records note psychiatric symptoms and complaints of 
migraine headaches.  In January 1999, a computerized 
tomography (CT) scan of the head was conducted due to 
complaints of headaches, to rule out mass or lesion.  No 
abnormalities were identified.  

The additional medical evidence submitted is not material 
because it does not show a current disability arising from a 
head injury, an essential requirement for service connection.  
See Degmetich v. Brown, 104 F3d 1328 (1997).  The veteran's 
contentions that he sustained a head injury in service and 
has residuals are cumulative or redundant, compared to those 
he made when his claim was previously denied, and such 
statements are not new evidence.  Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).  

The Board concludes that new and material evidence has not 
been submitted since the October 1946 RO decision which 
denied the claim for service connection for head injury 
residuals.  Thus, the claim has not been reopened, and the 
October 1946 RO decision remains final.

II.  Hypertension and a heart disorder.

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for hypertension and a heart disorder.  
Pertinent medical records are on file.  A VA examination is 
not warranted on this claim as there is no competent evidence 
that the condition may be associated with service or a 
service-connected disability.  The Board is satisfied that 
the notice provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension and organic heart 
disease, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The service medical records from the veteran's 1943-1945 
active duty, including the separation examination, show 
normal blood pressure and a normal heart.  There was normal 
blood pressure and a normal heart at a 1946 VA examination in 
the year after service.  The medical evidence shows no 
persistently elevated blood pressure (hypertension) or heart 
problems until many years after service.  Medical records 
beginning in the early 1980s note the veteran was taking 
medication for elevated blood pressure.  A 1985 statement 
from Dr. Koffler notes recent examination found normal 
cardiovascular findings (except for some elevated blood 
pressure), and the veteran gave a history of elevated blood 
pressure for at least 15 years and also a bad family history 
of heart problems.  In 1989 the veteran was treated for an 
abdominal aortic aneurysm.  Medical records in the 1990s and 
2000 note hypertension, ventricular fibrillation, 
hyperlipidemia, and peripheral vascular disease.  

A 2000 statement from the veteran's sister relates the 
veteran had a rapid irregular heart condition and elevated 
blood pressure in 1942, before service.  In a 2000 statement, 
the veteran's wife noted he had a history of high blood 
pressure and heart problems.  However, the Board notes that a 
layman has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The competent medical evidence shows 
no chronic hypertension or organic heart condition until many 
years after service.  

In a 2000 statement, the veteran asserted that a doctor had 
told him his hypertension and heart condition could be traced 
back to his service-connected PTSD.  However, a second-hand 
account by a layman, of what a doctor purportedly said, is 
not competent medical evidence.  The actual medical evidence 
does not suggest service-connected PTSD caused hypertension 
and heart disease, or that PTSD resulted in some chronic and 
measurable additional increment of hypertension and heart 
disease (i.e., the Allen aggravation concept).  The Board 
acknowledges that the appellant is a combat veteran, however, 
even under the combat provisions of 38 U.S.C.A. § 1154, 
medical causation must be proven by competent medical 
evidence.  

The weight of the credible evidence demonstrates that 
hypertension and a heart disorder began many years after the 
veteran's military service, were not caused by any incident 
of service, and were not caused or worsened by his service-
connected PTSD.  Hypertension and a heart disorder were not 
incurred in or aggravated by service, and these conditions 
are not proximately due to or the result of service-connected 
PTSD.  Neither direct nor secondary service connection for 
hypertension and a heart disorder is warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
head injury residuals is denied.

Service connection for hypertension and a heart disorder is 
denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

